PER CURIAM.
Appellant entered a plea of guilty to escape from the Pima County j ail in violation of A.R,S..§ 13.-393. He was sentenced to an indeterminate term of. from 3 to 4 years. Appellant, wag represented by counsel at time of his plea and at the time of sentencing.
Appellant filed .his. .np.tice of appeal in propria persona. He requested the record of the proceedings'as an indigent but did not request that counsel be appointed and therefore coünsel tvas not appointed. ’ This Court lids ordered the appeal 'bé‘ submitted; On examíriatió'n' of the record' we find nci grounds'tlpdn'which-the appeal could1, be base, State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.